ACCEPTED
                                                                                    01-13-00785-CV
                                                                          FIRST COURT OF APPEALS
                                                                                  HOUSTON, TEXAS
                                                                              1/14/2015 10:54:51 PM
                                                                                CHRISTOPHER PRINE
                                                                                             CLERK

                        IN THE FIRST COURT OF APPEALS

                                HOUSTON, TEXAS                     FILED IN
                                                            1st COURT OF APPEALS
                                                                HOUSTON, TEXAS
DAVID POLLITT                          §                    1/14/2015 10:54:51 PM
                                       §                    CHRISTOPHER A. PRINE
                                                                     Clerk
                   Appellant,          §
                                       §
V.                                     §         NO. 01-13-00785-CV
                                       §
COMPUTER COMFORTS,                     §
INCORPORATED                           §
                                       §
                   Appellee.           §

           APPELLANT’S MOTION FOR EXTENSION OF TIME
                 TO FILE MOTION FOR REHEARING

TO THE HONORABLE FIRST COURT OF APPEALS:

        Counsel for appellant David Pollitt moves for an order of the Court

granting appellant an extension of five days, or until Monday, January 19,

2015, to file his motion for rehearing. Extension is permitted under Tex. R.

App. P. 49.8 and Rule 10.5(b).

1.      This is an appeal from a bench trial. The matter was submitted to the

Court without argument on November 7, 2014, and the Court’s opinion was

issued on December 30, 2014. Any motion for rehearing is due January 14,

2015.
2.    During the short time available to prepare and brief a motion for

rehearing in this cause, appellant’s counsel has had additional significant

appellate obligations, including:

      Appellee’s Brief, Francis Cherry v. Gene Mainous, et al., No. 14-
      20531, Fifth Circuit Court of Appeals;

      Appellee’s Brief, Tryshatel McCardell v. United States Dep’t of
      Housing and Urban Develop., et al, No. 14-40955, Fifth Circuit Court
      of Appeals;

      Appellee’s Brief, Amelia V. Kelly vs Matthew D. Wiggins, Jr. and D.L.
      Hammaker, No. 14-14-00605-CV, Fourteenth Court of Appeals.

      Also, on January 14, 2015, when the motion for rehearing is originally

due in this case, counsel had to prepare for and present oral argument in

Austin to the Texas Supreme Court in the following cause:

      Suarez v. City of Texas City; No. 13-0947 – In the Texas Supreme
      Court.

3.    The failure to file appellant’s motion for rehearing within the initial

time provided is not the result of intentional conduct or deliberate disregard.

4.    Accordingly, appellant requests the Court grant this motion for

extension and permit his motion for rehearing to be filed on or before

Monday, January 19, 2015. Appellant further request the Court grant such

other relief as would be appropriate.




                                    -2-
 Respectfully submitted,

 MILLS SHIRLEY L.L.P.


 By:   /s/ George W. Vie III
       George W. Vie III
 State Bar No. 20579310
 2228 Mechanic Street, Suite 400
 P. O. Box 1943
 Galveston, Texas 77553-1943
 (713) 571-4232
 Fax (713) 893-6095
 gvie@millsshirley.com

 ATTORNEYS FOR APPELLANT




-3-
                        CERTIFICATE OF CONFERENCE

       As required by Texas Rule of Appellate Procedure 10.1(a)(5), I certify
that I have attempted to confer on January 14, 2015, with all other parties –
which are listed below – about the merits of this motion with the following
results:

      Gainey M. Johnson
      Epperson Law Firm, P.C.
      17625 El Camino Real, Suite 101
      Houston, TX 77058

      Attorney representing Appellee

             □ opposes motion
             □ does not oppose motion
             □ agrees with motion
             □ would not say whether motion is opposed
             X cannot reach at this time as the motion is filed after
             business hours.

                                          /s/ George W. Vie III
                                          George W. Vie III




                                  -4-
                           CERTIFICATE OF SERVICE

      As required by TEX. R. APP. P. 6.3 and 9.5(b), (d), (e), I certify that I
have served this document on all other parties – which are listed below – on
January 14, 2015, as follows:

      Gainey M. Johnson
      Epperson Law Firm, P.C.
      17625 El Camino Real, Suite 101
      Houston, TX 77058

      Attorneys representing Appellee

      By:    □    personal delivery
             □    mail and email
             □    commercial delivery service
             □    fax
             X    electronic delivery using the e-filing system


                                           /s/ George W. Vie III
                                           George W. Vie III

                                           1/14/2015
                                           Date




                                   -5-